Exhibit April 21, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549-7561 Commissioners: We have read the four paragraphs included in Item 4.01(a) of Form 8-K of Acme United Corporation dated April 19, 2010, expected to be filed with the Securities and Exchange Commission on April 21, 2010 and are in agreement with the statements concerning our Firm in those paragraphs. We have no basis to agree or disagree with the other statements included in such Form 8-K. Very truly yours, /s/ UHY
